Citation Nr: 0618789	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  02-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE


Entitlement to an increased (compensable) rating for service-
connected bilateral defective hearing.




REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs







INTRODUCTION

The claimant served on active duty with the United States 
Army from March 1952 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2001 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which granted service 
connection for bilateral hearing loss, evaluated as 
noncompensably disabling.  

The issue on appeal was denied by the Board in a decision in 
February 2003. In an Order dated in February 2005, the Court 
of Appeals for Veterans Claims granted a joint motion for 
remand. The February 2003 Board decision was vacated and the 
case was remanded to the Board for compliance with the 
instructions in the joint motion. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The most recent VA fee-basis audiology examination shows 
that the claimant's service-connected bilateral defective 
hearing is manifested by an average pure tone hearing loss in 
the right ear of 55 decibels, with speech recognition of 88 
percent correct; while the average pure tone hearing loss in 
the left ear was 58.75 decibels, with speech recognition of 
90 percent, consistent with a level II hearing acuity in the 
right ear and a level III hearing acuity in the left ear 
under the criteria for rating bilateral hearing loss in 
effect prior to and on and after June 10, 1999. 

3.  The veteran's bilateral defective hearing presents an 
exceptional or unusual disability picture resulting in marked 
interference with employment. 



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected bilateral defective hearing are not met under the 
criteria in effect prior to or on and after June 10, 1999.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1992 & Supp. 2005);  
38 C.F.R. §§ 3.102, Part 4, §§ 4.85, 4.86, Diagnostic Code 
6100 (2005).

2.  The criteria for an extraschedular rating of 10 for 
service-connected bilateral defective hearing are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1992 & Supp. 2005);  
38 C.F.R. §§ 3.102, 3.321(b)(1), Part 4, §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in July 
2005, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, to 
include consideration of an extraschedular evaluation, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  A supplemental statement 
of the case addressing the criteria for an extraschedular 
evaluation, as directed by the Court, was provided to the 
veteran in November 2005. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The July 2005 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in November 2001.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until July 2005.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  A VA examination to address the question at issue has 
been obtained. For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a compendable evaluation and/or 
an extraschedular evaluation, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds that this constitutes harmless error.  


Background

As noted, the claimant served on active duty with the United 
States Army from March 1952 to April 1955.  His DD Form 214 
shows that he served as a Heavy Vehicle Driver with C 
Battery, 63rd Anti-Aircraft Artillery Battalion.  He has also 
reported service in the California Army National Guard from 
1977 to 1985. 

In his original application for VA disability compensation 
benefits (VA Form 21-526), received October 30, 1998, the 
claimant sought service connection for bilateral hearing 
loss, which he attributed to noise from 90 mm anti-aircraft 
guns during the Korean War.  With his application, the 
claimant submitted a copy of his DD Form 214; a copy of an 
October 1998 audiometric examination conducted at the VA 
outpatient clinic, Santa Barbara; and photographs which 
allegedly show the claimant (and others) in uniform and 
firing an anti-aircraft gun, without evidence of ear 
protection.  

Despite extensive efforts by the RO, the claimant's service 
medical records from his period of active service are not 
available.  A response from the Headquarters, California Army 
National Guard, stated that it had no records of the 
claimant.  A response from the NPRC stated that no records of 
the claimant were available, and suggested that all such 
records would have been destroyed in a 1973 fire at the NPRC, 
St. Louis.  An RO request to the service department for 
morning or sick reports, or records created from data 
compiled from hospital records by the Office of the Surgeon 
General, Department of the Army (SGO), received no positive 
response.  

A report of periodic medical examination for the Army 
National Guard, conducted in June 1985, showed the following:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
15
30
55
LEFT
20
20
20
55
65

Pure tone thresholds, in decibels, at 6000 Hertz were 65 on 
the right and 55 on the left.  The claimant's hearing profile 
was H-2.  

On an authorized VA fee-basis audiologic evaluation in 
November 2000, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
65
70
LEFT
35
40
55
65
75

The average pure tone hearing loss in the right ear was 55 
decibels, while the average pure tone hearing loss in the 
left ear was 58.75 decibels.  Speech audiometry revealed 
speech recognition ability of 88 percent correct in the right 
ear and of 90 percent correct in the left ear, consistent 
with a level II hearing acuity in the right ear and a level 
III hearing acuity in the left ear.  

The VA fee-basis audiology examiner cited the claimant's 
account that he served in the Army from 1952 to 1955; that 
during the Korean War he was posted to Germany and was 
exposed to anti-aircraft artillery; that he developed a 
bilateral tinnitus during that period, and began to note 
hearing difficulties in the late 1950's; that from 1977 to 
1985 he served in the Army National Guard, where he was 
employed mostly as a cook; and that he denied any preservice 
ear problems or postservice noise exposure.  The examiner 
also cited her review of the extant Army National Guard 
records, cited above.  The diagnoses were hearing loss, 
bilateral, severe to profound; and tinnitus, bilateral, 
moderate.  The examiner stated that, based upon her review of 
the medical records and her current audiology examination, 
she had concluded that both those conditions were more likely 
that not related to inservice noise exposure, and that those 
conditions began during or after active service.  

A rating decision of November 2001 granted service connection 
for bilateral defective hearing, evaluated as noncompensably 
disabling, effective October 30, 1998; and granted service 
connection for tinnitus, evaluated as 10 percent  disabling, 
effective October 30, 1998.  An RO letter of December 11, 
2001, notified the claimant and his representative of that 
decision and of their right to appeal.  

The claimant submitted a timely Notice of Disagreement in 
December 2001, in which he took issue with the noncompensable 
rating assigned for his service-connected bilateral defective 
hearing.  A Statement of the Case was issued in March 2000 
citing the criteria in effect for rating bilateral hearing 
loss prior to and on and after June 10, 1999.  The claimant 
perfected his appeal by filing a Substantive Appeal in May 
2002.




Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West Supp. 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2002).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. Part 4, § 4.7 (2002).

A request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). The 
Board has a duty to acknowledge and consider all regulations 
that are potentially applicable.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

The Board notes that this case addresses the assignment of an 
initial rating for disability following an initial award of 
service connection for bilateral hearing loss.  In such 
cases, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App.  119 (1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to the disabilities 
at issue from the date of the initial rating evaluation.  
Fenderson, id.

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." 38 CF.R. Part 4, § 4.6 (2002).

The record shows that a rating action of November 2001 
granted service connection for bilateral hearing loss, 
evaluated as noncompensably disabling, effective October 30, 
1998.  

Effective June 10, 1999, the schedular criteria for the 
evaluation of service-connected ear diseases, and 
specifically hearing loss, underwent revision as part of an 
ongoing effort by VA to complete a comprehensive review and 
update of the entire VA Schedule for Rating Disabilities to 
ensure that the rating schedule uses current medical 
terminology, reflects medical advances that have occurred 
since the last review, and provides unambiguous rating 
criteria.  When a change occurs in an applicable statue or 
regulation after a claim has been filed but before a decision 
has been rendered, the Court has held that VA must apply the 
version of the statute or regulation which is most favorable 
to the claimant, unless Congress has expressly provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so. Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Dudnick v. Brown, 10 Vet. App. 79 (1997); VAOPGCPREC 
3-2000 (2000).

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.85, Code 6100 (2002).  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the rating schedule, ratings for defective 
hearing are established according to the degree of hearing 
impairment at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree of speech discrimination ability.  
38 C.F.R. § 4.85 and § 4.87, Codes 6100-6111 (2002). The VA 
Rating Schedule sets forth 11 levels of auditory acuity, 
shown in chart form, designated as level I for essentially 
normal hearing through level XI for profound deafness.

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
according to the extent of organic impairment of hearing 
acuity established by controlled speech discrimination tests 
and the average hearing threshold level determined by pure 
tone audiometry testing. Ratings for defective hearing 
reflected the degree of hearing impairment at 1,000, 2,000, 
3,000 and 4,000 hertz in combination with the degree speech 
discrimination ability. 38 C.F.R. § 4.85 and § 4.87, Codes 
6100 through 6111 (as in effect before June 10, 1999).  The 
rating schedule set forth 11 levels of auditory acuity, shown 
in chart form, designated as level I for essentially normal 
hearing through level XI for profound deafness.

Under the revised regulation effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and speech 
discrimination for the purpose of determining the applicable 
auditory acuity level have not changed, but the revision 
includes the addition of provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the higher Roman Numeral. 
Each ear will be evaluated separately.

The revisions to the rating criteria did not contain any 
substantive changes that would affect this particular case, 
but merely added certain provisions that were already VA 
practice.  See 38 C.F.R. § 4.85.  The frequencies used for 
the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the evaluation for each level of hearing impairment have 
not been substantively changed.  The veteran has had an ample 
opportunity to provide evidence and argument regarding the 
application of these criteria.  The provisions added to 38 
C.F.R. § 4.86 for evaluating exceptional patterns of hearing 
impairment do not operate to the veteran's advantage; in 
fact, the outcome of the appeal is the same regardless of 
whether or not these provisions are applied.  Likewise, the 
audiology testing undertaken by the VA to date has produced 
data that are usable under either the former or the current 
version of the criteria.

The question presented on appeal as to the severity of the 
veteran's service-connected bilateral hearing loss is medical 
in nature.  The record on appeal contains a number of VA 
audiology reports which have been obtained by the RO.

The audiometry results on the VA examination conducted in 
November 2000 shows that the claimant's service-connected 
bilateral defective hearing is manifested by an average pure 
tone hearing loss in the right ear of 55 decibels, with 
speech recognition of 88 percent correct; while the average 
pure tone hearing loss in the left ear was 58.75 decibels, 
with speech recognition of 90 percent, consistent with a 
level II hearing acuity in the right ear and a level III 
hearing acuity in the left ear under the criteria for rating 
bilateral hearing loss in effect prior to and on and after 
June 10, 1999.  In both cases, a noncompensable evaluation is 
warranted under Code 6100.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that an increased (compensable) 
rating for service-connected bilateral hearing loss is not 
warranted.  Accordingly, that claim is denied.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.

The RO has concluded that an extraschedular evaluation was 
not warranted for the veteran's service-connected bilateral 
hearing loss.  Since this matter has been adjudicated by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. § 3.321(b)(1) (2005).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The veteran has asserted that the schedular ratings are 
inadequate. After reviewing the evidence of record, the Board 
agrees. The veteran's 40 years of work experience has been as 
an engine mechanic. His defective hearing prevents him from 
correctly evaluating engines, and thus has precluded him from 
finding employment in his profession. Accordingly, the Board 
finds that the service-connected bilateral defective hearing 
presents an exceptional or unusual disability picture 
resulting in marked interference with employment. An 
extraschedular rating of 10 percent contemplates this degree 
of industrial impairment. In reaching its decision, the Board 
has resolved the benefit of the doubt in the veteran's favor 
to the extent indicated. 38 U.S.C.A. § 5107.





ORDER

An extraschedular  rating of 10 percent for service-connected 
bilateral hearing loss is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


